Case 2:10-md-02179-CJB-DPC Document 25370 Filed 02/05/19 Page 1 of 5

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA

In Re: Oil Spill by the Oil Rig *
“Deepwater Horizon” in the Gulf MDL 2179
of Mexico, on April 20, 2010 *
SECTION: J(2)
This Document Relates To: *
JUDGE BARBIER
Remaining Cases in the B1 *
Bundle MAG. JUDGE WILKINSON
%e

 

PRETRIAL ORDER NO. 67
[CASE MANAGEMENT ORDER NO. 7, REGARDING REMAINING B1
CLAIMS]

In order to facilitate further the effective administration of this multidistrict
litigation and the prosecution of the coordinated actions herein, the Court established
eight separate “pleading bundles” for different categories of cases and claims.
(Pretrial Order No. 11, Rec. Doc. 569). Under its inherent power, the Court also
entered a series of pretrial orders to further manage this multidistrict litigation,
including Pretrial Order No. 60 (Rec. Doc. 16050), which dismissed the Amended B1!
Master Complaint and required all remaining B1 plaintiffs to proceed in individual
lawsuits. In addition, the Court utilized a Court-sponsored Neutrals’ process that
resulted in the resolution of a large number of the former B1 cases.

Only those B1 plaintiffs who have complied with the Court’s applicable pretrial

orders to date (the “Remaining B1 Plaintiffs”) are subject to further proceedings in

MDL 2179. The Court now ORDERS this Case Management Order to assist the Court

 

| The former “B1” Bundle included claims for Non-Governmental Economic Loss and Property Damages by
Private Individuals and Businesses.
Case 2:10-md-02179-CJB-DPC Document 25370 Filed 02/05/19 Page 2 of 5

in its evaluation of the allocation of remaining private individual and business loss
claims and trial needs across its docket.

To aid in the further administration of the Remaining B1 Plaintiffs, the Court
ORDERS AS FOLLOWS:

I. CMO for Exhibit 1 B1 Plaintiffs:

In order to proceed with their pending actions, any plaintiff set forth in Exhibit
1 attached hereto, (the “Exhibit 1 B1 Plaintiffs”), and the properly served defendants
in their actions, shall produce and exchange the following initial documents within
each action as set forth below.

A. Initial Information Disclosures by Exhibit 1 Plaintiffs

Each of the Exhibit 1 Bl Plaintiffs shall produce the categories of non-
privileged documents and information listed on Attachment A by no later than April

15, 2019. A plaintiffs failure to comply with this document production deadline

 

without good cause will be viewed by the Court as an affirmative failure to prosecute
the action, and will result in dismissal of that pending action with prejudice.

B. Initial Information Disclosures by Defendants

In each action where the plaintiff timely complies with the production set forth
in paragraph I.A of this Order, each properly served defendant in that action must
then produce the categories of non-privileged documents and information listed on
Attachment B by no later than June 14, 2019. If no properly served defendant in the
action has responded to the plaintiffs production without good cause, it will be viewed
by the Court as an affirmative failure to defend the action, and will result in a default

judgment in that pending action.
Case 2:10-md-02179-CJB-DPC Document 25370 Filed 02/05/19 Page 3 of 5

C.

Mandatory Mediation

In those actions where both plaintiffs and defendants have complied with the

above document production requirements in I.A and I.B, the Court orders those

parties to participate in good faith in a mandatory mediation session with Magistrate

Judge Sally Shushan (Ret.), or such other person that the Court may designate as a

mediator.

The Court-sponsored mandatory mediation session will be scheduled to begin

on or after July 15, 2019, on a mediation date set at the Mediator’s discretion. The

Mediator also is authorized to require multiple Exhibit 1 B1 Plaintiffs to participate

in a single, joint mediation session at the Mediator’s discretion.

To aid in the Mediations, the following dates apply once a mediation date has

been set:

No later than 30 calendar days before the mediation date the
plaintiff is to have made an offer to settle the matter.

No later than 15 calendar days before the mediation date, the
defendant is to have made a counter-offer/response to plaintiff's offer.

No later than 10 calendar days prior to mediation date, each party
shall submit directly to the Mediator a confidential in-camera
letter/memorandum in native pdf (not scanned). The confidential
statement can be NO LONGER THAN SEVEN PAGES DOUBLE
SPACED, should briefly outline the dispute, the damages, the value of
the case, and what realistic amount the party would be willing to
offer/accept to settle the matter. The confidential statements should also
include the offers and responses previously exchanged between the
parties. The letter/memorandum should be emailed _ to
sallyshushan@gmail.com, or to the alternative Mediator if a different
mediator has been designated for the mediation.

No additional information disclosure shall be required for the mediation.

However, if a party believes additional information may assist in the mediation or in

3
Case 2:10-md-02179-CJB-DPC Document 25370 Filed 02/05/19 Page 4 of 5

preparing the case for trial, it may make such disclosures without prejudice to any
arguments it may wish to make in the future about the scope of potential future
discovery. Such disclosures, if any, shall not waive any rights and protections
provided to expert witnesses by Rule 26 of the Federal Rules of Civil Procedure.

The mediation sessions shall take place in New Orleans. Any individual who
made a Pretrial Order 65 or Pretrial Order 66 attestation for the EXHIBIT 1 B1
Plaintiff shall attend. BP shall pay the costs of the mediation. It is important that the
party representatives who attend the mediation session have adequate discretion,
authority, and information to resolve the dispute. If a party representative cannot
comply with this, it is imperative that the mediator and all counsel be notified as soon
as possible.

At the conclusion of the mediation session, the Mediator shall report back to
the Court on whether the case was resolved. For unresolved matters, the Mediator
shall also report to the Court on whether the parties conducted the mediation in good
faith.

To the extent that parties are unable to resolve their claims at the mediation,
the Court will set forth a further scheduling order for remaining discovery, dispositive

motions, and trial.

II, CMO for Exhibit 2 B1 Plaintiffs

As to those plaintiffs set forth in Exhibit 2 attached hereto, the provisions of
PTO 14 8 and PTO 25 { 8 staying responsive pleadings in all MDL 2179 matters and
staying individual petitions or complaints no longer applies to those listed actions.

Instead, in accordance with this Order, Defendants shall file any dispositive motions

4
Case 2:10-md-02179-CJB-DPC Document 25370 Filed 02/05/19 Page 5 of 5

as to the Remaining B1 Plaintiffs identified in Exhibit 2 attached hereto within 30
days of the date of this Order. The Remaining B1 Plaintiffs identified in Exhibit 2
shall file a responsive pleading, if any, within 30 days from the date such a
dispositive motion is filed.

Ill. Plaintiffs Jorey Danos and Clay Whittinghill

Plaintiff Jorey Danos (16-cv-5967 and 17-cv-3113) and Plaintiff Clay
Whittinghill (10-cv-1984) should not be considered part of the B1 pleading bundle, as
the claims they each allege are exposure type claims that are more appropriately
dealt with in the B3 pleading bundle. For that reason, the Court orders that Plaintiff
Jorey Danos’s civil action 16-cv-5967 is deemed consolidated with his action number
17-cv-3113, and civil action 16-cv-5967 is ordered closed. Similarly, Clay
Whittinghill’s civil action 10-cv-1984 alleges claims more appropriately treated as a
B3 claim, and for that reason, this action is excluded from Exhibit 1 or 2 to this Order
and the provisions applicable to the B1 plaintiffs on those exhibits.

IV. Stay of Proceedings

Other than as specifically provided in this Order, the provisions of PTO 1 { 8
and PTO 25 4 8 staying responsive pleadings in all MDL 2179 matters and staying
individual petitions or complaints that fall within pleading bundles B1 and B3 remain
in effect until further order of the Court.

New Orleans, Louisiana, this 5‘ day of February, 2019.

 
